El Juez Asociado Señor Negrón Fernández
emitió la opinión, del tribunal.
Ante el Tribunal del Distrito Judicial de San Juan, Gui-llermina Navedo vda. de Guerrero demandó a Isabel Amato de Balasquide, asistida de su esposo José Ramón Balasquide, a éste personalmente y a José Jacinto López para recobrar *674la posesión de la planta alta de nna casa en la Avenida Fer-nández Juncos de Santurce, alegando que el 27 de marzo de' 1947 dichos demandados violentamente arrebataron a la de-mandante la posesión material de dicha planta alta, cam-biando las cerraduras de las puertas e introduciéndose en la misma subrepticiamente y contra la voluntad expresada por la demandante a través de uno de sus hijos, despojándola desde entonces de la posesión de dicha planta alta en la re-ferida casa. Los codemandados Isabel Amato de Balasquide y Jacinto López contestaron la demanda negando específica-mente que la demandante hubiese estado en fecha o momento alguno en posesión material de la planta alta de la casa des-crita en la demanda, y negando igualmente haber arrebatado la posesión de dicha planta alta a la demandante.
Luego de un juicio en sus méritos, la corte inferior de-claró sin lugar la demanda. No conforme, apeló la deman-dante y en su alegato imputa error a la corte inferior en la apreciación de la prueba y en la aplicación del derecho al resolver que la demandante no demostró que ella estuviera en la posesión material yv física de la propiedad objeto del injtmcticm.
Los hechos que declaró probados la corte inferior y sobre los cuales, conforme indican ambas partes en sus respectivos alegatos, no existe controversia, son los siguientes, según aparece de la propia sentencia apelada:
“Se trata ele un matrimonio que adquiere una casa de dos plan-tas en la Avenida Fernández Juncos de Santurce, Puerto Rico; ori-ginalmente la esposa cobraba los cánones de alquiler de ambas plan-tas; después el inquilino de la planta alta, llamado Juan Miranda, tuvo un disgusto con 1a, esposa del demandado y decidió pagarle la casa directamente al marido. El matrimonio se separó y la esposa acudió a la corte de distrito para que declarara a su esposo incapaz por tratarse de un ebrio habitual. La Corte de Distrito de San Juan nombró tutora a la, esposa, pero el esposo apeló y el caso aún se encuentra pendiente en apelación.
“El 25 de marzo de 1947, Juan Miranda desocupó la planta alta de la casa. Aparentemente no pasa nada ese día 25 de marzo de 1947.
*675“El 26 de marzo de 1947 de ocho y media a nueve de la mañana, el marido le arrendó la casa a la peticionaria, a través de un hijo de ella nombrado Octavio Guerrero. El hijo de la peticionaria le entregó un cheque en pago del primer mes en esa misma, lecha, de 26 de marzo de 1947 y el esposo de la demandada le entregó las llaves de la casa. La casa iba a, ser ocupada por la peticionaria, por un hijo de ésta nombrado José Efraín Guerrero quien pensaba con-traer matrimonio con la señorita Emilia García, para residir los tres, la peticionaria, su hijo y su esposa en dicha planta alta. Ese mismo día 26 de marzo por la tarde, el hijo de la, peticionaria, don José Efraín Guerrero, hace algunas diligencias en la ciudad, tales como solicitar servicio de gas, y hacer el depósito correspondiente y obte-ner la transferencia de la luz eléctrica. Después de hacer estas diligencias en la ciudad el señor José Efraín Guerrero se encontró con su prometida la señorita Emilia García, fueron a casa del señor Octavio Guerrero a busca,r las llaves y entonces fueron a ver la casa alquilada, el señor José Efraín Guerrero, su prometida la señorita Emilia García y la cuñada del señor Guerrero. La señorita, Emilia García,, quien es la que declara con más detalles, dice que llegarían a la, parada 22, donde está situada la casa, como a las cinco y veinte minutos de la tarde, que entonces fueron a casa del hermano de José Efraín Guerrero a buscar las llaves y entonces se dirigieron a la planta alta, donde permanecieron el señor Guerrero, ella y la cuñada del señor Guerrero como una hora u hora y cuarto; que llevaron algu-nas escobas, cepillos y un escobillón con idea de hacer la limpieza de", la planta, al día siguiente. Que lo único que hicieron aquella tarde-fué recoger unos magazines y unos periódicos que estaban por los; olosets y los cuartos y los reunieron todos en el último cuarto. Ce-rraron la casa con las mismas llaves y se fueron. De manera pues;, que durante el día 26 de marzo de 3947, la posible posesión de la peticionaria de dicha planta alta fué por una hora u hora y cuarto.
“Al otro día, 27 de marzo de 1947, la esposa demandada visitó en su casa al señor Guerrero, acompañada de su sobrino político José Jacinto López y le requirió al señor Guerrero la entrega de las; llaves que le había dejado su esposo el señor Balasquide. El señor Guerrero rehusó entregarle las llaves a la esposa demandada, doña Isabel Amato de Balasquide. Entonces la señora Balasquide se dirigió a la casa, como a las siete o siete y media de la mañana y procedió a cambiarle la cerradura, a la planta alta. Como a las nueve y media o diez de la mañana el señor José Efraín Guerrero acompa-ñado por un hombre que iba a hacer la limpieza, se dirigió a la planta alta y al tratar de abrir ésta se encontró con que 1a, llave no funeio-*676naba dentro de la cerradura. Entonces penetró en la planta alta por un ventanillo de la cocina y se encontró con que alguien había ya mudado unos muebles que estaban envueltos en periódicos dentro de la sala de la casa. Mientras tanto llegó el truck de la mudanza del señor Guerrero, pero en vista de que la casa estaba ocupada por otros muebles decidió enviar la mudanza para su casa otra vez.”
La corte inferior consideró la visita del hijo de la deman-dante, su prometida y su cuñada a la casa alquilada, “más bien como una inspección de la propiedad arrendada que como un acto de tomar posesión física y corporal del inmue-ble” y entendió que, por la naturaleza de la acción ejercitada, no habiéndose realizado ulterior acto de posesión de la casa, la demandante nunca tuvo dicha posesión y no procedía el injunction. No estamos conformes. Si los hechos hubieran re-velado tan sólo la existencia del contrato de arrendamiento y la entrega de las llaves por el arrendador a la arrendataria, no habría dudas de que por la naturaleza de la acción, y siguiendo la doctrina aplicable a estos casos, (1) el injunction no podía prosperar. Pero en este caso hubo más que la mera entrega simbólica de la propiedad arrendada. La visita del hijo de la demandante, unida a los actos por él allí realiza-dos, constituye acto suficiente de posesión para que se con-sidere a aquélla poseedora a los fines de invocar la protección de la ley — artículo 375 del Código Civil, ed. 1930 (2) — me-diante el ejercicio de la acción de injunction para recobrar. La demandante, a través de su hijo, hizo uso de las llaves para *677entrar a la casa; disfrutó de la misma por más de una llora realizando una limpieza inicial al recoger periódicos y revis-tas que estaban dispersos en los closets y los cuartos, amon-tonándolos en el último de los cuartos y situó en la casa ob-jetos tales como escobas, cepillos y un escobillón, que habría de seguir usando posteriormente. Al salir, cerró la casa con las mismas llaves. Todo esto ocurre inmediatamente des-pués de haber el hijo de la demandante — quien juntamente con ésta habría de habitar la propiedad — hecho las gestiones necesarias para la instalación en dicha casa del servicio de gas fluido y luz eléctrica.
Bajo tales circunstancias, no era necesario, a nuestro jui-cio, ningún acto ulterior de posesión para, convertir a la de-mandante en poseedora, con derecho a ejercitar el interdicto. La propia corte inferior expresó en su sentencia “una fuerte duda sobre la procedencia del recurso en un caso como éste”, y califica la visita del hijo de la demandante a la propiedad arrendada — y que consideró finalmente como una inspección —como “el único act'o posesorio de alguna importancia”.
Pudiendo ser ejercitado el interdicto por actos de perturbación o despojo, por el poseedor, aun contra el propio dueño, IY Manresa, Comentarios al Código Civil Español, 5ta. ed., pág. 194; Revista General de Legislación y Jurisprudencia, publicada por “Instituto Editorial Reus”, Madrid, núm. 6, junio, 1946, “La Posesión de las Cosas Arrendadas”, por Rafael Gimeno Gamarra, pág. 671 y siguientes; VI Manresa, Comentarios a la Ley de Enjuiciamiento Civil, 3ra. ed., págs. 148-49, la demandante tiene derecho a ser reintegrada en la posesión de la que fue privada por los demandados.

Debe revocarse la sentencia y dictarse otra declarando con lugar ¡a demanda, imponiendo las costas a los demandados.


 En recursos de esta naturaleza se discute tan sólo el lieeho de la pose-sión, mas nunca el derecho a tal posesión, ni el título o dominio al inmueble objeto del recurso. Martorell v. Municipio de Dorado, ante, pág. 380; Rivera v. Cancel, 68 D.P.R 365, 369; Pérez v. Castro, 52 D.P.R. 573, 576; Solís Vda. Alonso v. Esquilín, 48 D.P.R 605; Pérez v. Marrero, 47 D.P.R 456; Rivera v. Vargas, 43 D.P.R 151; Vicente v. Ortiz, Comisionado, 38 D.P.R 106; Pérez v. Pérez, 38 D.P.R. 753; Vázquez v. Rivera, 37 D.P.R. 804; Oliver Cuveljé v. González, 37 D.P.R. 936; Solís v. Castro, 36 D.P.R. 105; González v. Rivera, 31 D.P.R. 306.


 Dicho artículo prescribe: “Todo poseedor tiene derecho a sor respe-tado en su posesión; si fuere inquietado en ella, deberá ser amparado o resti-tuido en dicha posesión por los medios que las leyes de procedimientos es-tablecen. ’ ’